WESTERFIELD, J.
Nearly ten years ago the plaintiff in this case filed a suit against the defendant for the recovery of $340. The defendant has, so far, succeeded in evading payment of this claim, which has several times been adjudged to be a just one. Appeals to this court have been had on at least four occasions for some form of relief; which has in each instance been denied. Whereupon in each instance the supervisory authority of the Supreme Court has been invoked with the same result. The present appeal is from a rule ordering the surety on the original appeal bond to pay the judgment, a fi. fa. having been returned nulla bona as against the defendant, Tabony. Plaintiff has answered the appeal, praying for damages for frivolous appeal.
Counsel for appellant, in a half-page typewritten brief, enumerates a number of objections and alleges numerous errors in the judgment complained of, but no authorities whatever are cited and no oral or written argument has been made in support thereof.
Without going into any details, we are convinced that the appeal is frivolous and that the damages asked for should be assessed.
It is therefore ordered that the judgment appealed from be affirmed, with 10 percent damages for frivolous appeal.
Affirmed, with damages for frivolous appeal. •